DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 6/25/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US App. No. 15/563986 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Status
An amendment, filed 12/10/2020, is acknowledged.  Claims 1 and 5 are amended; Claim 7 is canceled.  No new matter is added.  Claims 1-6 and 8-14 are currently pending.
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-6 and 8-10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/17/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-6 and 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach a steel sheet having the claimed composition, a microstructure comprising mainly martensite and 5.0 vol% or more retained austenite, carbides present in the sheet with a number density of the carbides, each having a circle-equivalent diameter of 0.1 µm or larger is 4.0x103 /mm3 or lower, and a value of strain induced transformation parameter k is less than 20.0 as defined by the claimed formula.  In particular, closest prior art Naitou is silent as to the claimed carbide content and parameter k.  The instant specification provides sufficient evidence to demonstrate that the claimed carbide content is not inherent to the steel composition. (see Tables 1-4).  As a result, the steel sheet of Naitou would not be expected to inherently possess the claimed carbide content and the prima facie case of obviousness if rebutted.  Applicant’s arguments, filed 12/10/2020, are therefore found persuasive in view of the amendments to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US10563281; US 20180100212; US 20090277544.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A HEVEY/Primary Examiner, Art Unit 1735